60 F.3d 830NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
William J.R. EMBREY, Appellant,v.Joe CLASS, Warden, South Dakota State Penitentiary, Appellee,William J.R. Embrey, Appellant,v.United States Parole Board; United States Parole Commission,Appellees.
No. 95-2025
United States Court of Appeals,Eighth Circuit.
Submitted:  June 15, 1995Filed:  June 30, 1995

Before LOKEN, HANSEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
William Embrey timely appeals the district court's1 dismissal without prejudice of his 28 U.S.C. Sec. 2241 petitions.


2
In his petitions, Embrey asserted that his conviction for a bank robbery involving a kidnapping constituted only a single offense, that he had completed in full his sentence for the offense, and that his continued incarceration under consecutive sentences for separate crimes of bank robbery and kidnapping was illegal.  After reviewing the record, we conclude that Embrey is challenging the validity of his kidnapping conviction and sentence-a challenge properly asserted in a 28 U.S.C. Sec. 2255 motion filed in the district court which imposed his sentence.  See United States v. Hutchings, 835 F.2d 185, 187 (8th Cir. 1987).


3
Accordingly, the dismissal is affirmed.



1
 The Honorable Lawrence L. Piersol, United States District Judge for the District of South Dakota